DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application adds disclosure (Figs. 71-89 and related text) not presented in the prior application 16/276,952. Independent claims 7, 10 and 13 recite “a semiconductor material portion in contact with the semiconductor material layer” and “the support pillar structure lacks a semiconductor material portion which is in contact with the semiconductor material layer” which are drawn to Figs. 71-89; hence, claims 7 and 10-13 are given a priority date of 9.4.2020.

Allowable Subject Matter
Claims 7 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 7) the dummy vertical semiconductor channel vertically extends through a bottom portion of the dummy memory film, and is spaced from the semiconductor material layer by a semiconductor oxide liner, (claim 10) the semiconductor pedestal channel portion has an annular bottom surface contacting a portion of a top surface of the semiconductor material layer; the semiconductor pedestal channel portion has a first cylindrical sidewall that contacts the bottommost insulating layer of the at least one alternating stack; and the semiconductor pedestal channel portion has a second cylindrical sidewall that contacts the semiconductor material layer; claims 11-12 are dependent claims, and, (claim 13) wherein the support pillar structure further comprises a semiconductor oxide liner that includes a dielectric oxide of a semiconductor material of the semiconductor material layer, and wherein an entire interface between the support pillar structure and the semiconductor material layer is a continuous interface between the semiconductor oxide liner and the semiconductor material layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 1, filed 6/3/2022, with respect to claims 7, 10 and 13 rewritten in independent form and being allowable  have been fully considered and are persuasive.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894